Opinión disidente emitida por la
Juez Asociada Señora Ro-dríguez Rodríguez,
a la que se une la Jueza Presidenta Oronoz Rodríguez.
Essentially, judges-like lawyers and members of the public at large-need to keep in mind that the use of emerging technologies does not re*758lieve them of traditional ethical conventions and duties(1)
Las actuaciones del juez Eric D. Colón Colón me obligan a reflexionar sobre los imperativos éticos que han de guiar a los miembros de la Judicatura al emitir expresiones en las redes sociales,(2) con tal de que éstas no laceren la dig-nidad del cargo que ostentan ni maculen la legitimidad de la rama de gobierno en la que sirven.
Al abordar esta difícil tarea, partimos de la premisa de que “[e]l Juez, en su dedicación profesional, no es hombre con demasiadas opciones a su alcance; su sendero de per-severante rectitud no admite ni sinuosidades ni desvíos”. P. Soto Nieto, Compromiso de Justicia 30 (1997). Al consi-derar asuntos éticos de los miembros de la Judicatura, nuestra mayor preocupación es salvaguardar los principios básicos de la actuación judicial.
En consideración a lo anterior, estimo que la conducta desplegada por el Hon. Eric D. Colón Colón constituyó un atentado contra la médula del quehacer judicial, por lo que discrepo de la sanción avalada por una mayoría de este Tribunal. Considero que el juez Colón Colón debió ser des-tituido inmediatamente, pues ha demostrado no ser digno del cargo que ocupa. Por ello, disiento.
I
El Hon. Eric D. Colón Colón (el querellado) funge como Juez Municipal del Tribunal de Primera Instancia, Sala Municipal de Coamo, desde el 2 de julio de 2010. Éste, bajo *759el nombre de “Eric Colón Colón”, mantiene un perfil virtual en la red social Facebook, en el cual publicaba comentarios y fotografías de diversa índole para compartirlas con su círculo de “amistades” virtuales; ello, en su carácter personal y no en calidad de miembro de la Judicatura. Sin embargo, dicho perfil virtual, al momento de llevarse a cabo la investigación que culminó con el procedimiento disciplina-rio que nos ocupa, era público.(3) Es decir, cualquier persona podía acceder al perfil y leer u observar los comenta-rios o fotografías que el juez Colón Colón publicaba.(4)
Así las cosas, y en atención a las directrices que diera la entonces Directora Administrativa de la Oficina de Admi-nistración de los Tribunales (OAT), Hon. Sonia Ivette Vélez Colón, la Oficina de Seguridad de los Sistemas de Informa-ción de la Rama Judicial refirió el asunto a la Oficina de Asuntos Legales de la OAT. Ésta, luego de haber realizado las investigaciones de rigor, emitió un Informe de Investi-gación, el cual fue referido por la entonces Directora Admi-nistrativa de la OAT a la Comisión de Disciplina Judicial (Comisión) de este Tribunal. En dicho informe se alude a una serie de fotografías y comentarios publicados por el *760querellado, cuyo contenido presuntamente contraviene va-rios cánones de ética judicial. Entre éstos, cabe destacar una serie de comentarios relacionados con asuntos ante la consideración del juez en el descargo de sus labores judiciales. Dada la importancia medular que éstos revisten para la disposición del procedimiento disciplinario que atendemos, conviene repasarlos:
1) Comentaxio de 1 de septiembre de 2011: “Una señora me dice: ‘No he podido pagar la renta porque a mi marido le die-ron lay oss’. Y yo en mi mente: Ay chus!”.
[[Image here]]
2) Comentario de 6 de septiembre de 2011: “Que bonita esta querella que me han traido [sic]!” [Conjuntamente con este comentario, el juez Colón Colón publicó dos fotografías en las que se pueden observar porciones de una querella manuscrita presentada ante el Tribunal de Primera Instancia].
[[Image here]]
3) Comentario de 19 de septiembre de 2011: “Esta señora me ha dicho hoy que su hijo padece de esquizofrenia, pero anenoide. Diiitoooo ...” [En respuesta a varios comentarios, el juez Colón Colón replicó:] “Quiso decir paranoide, supongo” y “Hay otra cosa, que son las aDenoides [sic], que tienen q ver con las amígdalas ... lol”[.]
4) Comentario de 8 de octubre de 2011: “Sigo acordándome de cosas: Hace algún tiempo, un señor se excusó porque no pudo compadecer al tribunal. Yo le contesté que no había ningún problema, que el tribunal estaba de lo más bien, pero que gra-cias por preocuparse. Lolll”[.]
5) Comentario del 12 de enero de 2012: “Asi [sic] mismo como lo lee: esta persona presentó una querella porque le vendieron un carro sin batería y sin valvete”[. En otro comentario rela-cionado con dicha querella, el juez Colón Colón señaló:] “A lo mejor tenía la vonga ...”[.]
6) Comentario no fechado, el cual aparece publicado conjunta-mente con una fotografía en la cual se puede observar parte de un formulario de orden de protección de la OAT: “Entonces, la peticionaria de la orden de protección, al llenar el encasillado donde se describe el tipo de relación que sostenía con el peti-cionado, esto fue lo que escribió”. [En el encasillado del formu-lario donde se] indicaba ‘otra’ la persona escribió “me endroge [sic]”[J Informe de la Comisión, págs. 7-9.
*761Además de los comentarios transcritos, los cuales ata-ñen a las labores judiciales del querellado y a asuntos ante la consideración de éste, en su perfil virtual se publicaron una serie de comentarios relacionados con el desempeño de la prensa y la política, y otros con alta connotación sexual. A modo de ejemplo, cabe mencionar los siguientes:
6) Comentario del 8 de septiembre de 2011: “La prensa cues-tionando una fianza fijada por una juez. A cuenta de qué? Con qué conocimiento? Seguramente no sabe ni lo que es una fianza en un caso criminal. Qué se creen?” [.]
[[Image here]]
8) Comentario del 18 de septiembre de 2011: “Me pregunto: ¿Por qué la prensa les llama ‘anexionistas’ a las personas que quieren que PR sea un estado de EEUU, y no les llama ‘colo-nialistas’ a las que quieren mantener el estatus político actual? Qué cosas, no?”[.]
[[Image here]]
11) Comentario de 20 de septiembre de 2011: “Alguien le puede explicar a la Prensa que no se dice o se escribe ‘no a lugar’? Lo correcto es ‘no Ha lugar’, del verbo Haber. Significa que no Hay lugar o no tiene lugar la moción, petición, etc. Lo otro sería un soberano disparate. Como siempre, a la orden.”
[[Image here]]
15) Comentario de 11 enero de 2012: “Otra joya del dominio del lenguaje que tiene la Prensa de este territorio no incorpo-rado: ‘La fama de W. Mercado trasciende más allá de la Astrología’. Si trasciende, tiene que ser más allá. Y muchos se consideran comunicadores ... Redundantes! Disparater@s!”[.]
16) Comentario del 18 de enero de 2012: “Y ese titular que escuché: ‘Suiza derrama leche en quebrada de Puerto Nuevo’? Qué cosa más sugestiva!!!”[.]
17) Comentario de 31 de enero de 2012: “Mis adorados perros del tribunal, jugando ... Btw, la blanca y la negra son perras ...”. [Conjuntamente con el comentario, el juez Colón Colón publicó una fotografía en la que aparecen tres perros en una posición que sugiere que éstos estaban copulando.]
[[Image here]]
18) Comentario de 20 de octubre de 2012: “Listo para votar en mi casita! Y éstas NO son papeletas modelo”. [Conjuntamente con este comentario, el juez Colón Colón publicó una fotografía *762en la que se pueden observar varias papeletas electorales.] Informe de la Comisión, págs. 11-12.(5)
En vista de lo anterior, el informe suscrito por la Oficina de Asuntos Legales de la OAT razonó que el juez Colón Colón contravino los Cánones 2, 8, 19 y 23 de Ética Judicial 4 LPRAAp. IV-B.
Así las cosas, atendido el informe en cuestión por la Co-misión de Disciplina Judicial, ésta designó al Ledo. José L. Miranda de Hostos para que lo evaluara, conjuntamente con sus anejos, y determinara la existencia o no de causa probable para presentar una querella contra el juez Colón Colón. El 1 de diciembre de 2014, el licenciado Miranda de Hostos rindió su informe, en el que concluyó que, en efecto, existía causa probable para presentar una querella contra el juez Colón Colón por presunta violación a los Cánones 2, 8,19 y 23 de Ética Judicial. Por lo tanto, el 12 de diciembre de 2014, la OAT presentó la querella correspondiente, en la cual formuló los cargos siguientes:

PRIMER CARGO

El Querellado lesionó la imagen de la Rama Judicial y socavó la integridad, el respeto y la confianza que debe tener el pueblo en la Judicatura, deshonrando el cargo judicial, al colocar comentarios, anuncios y mensajes en su página de Facebook burlándose de ciudadanos y ciudadanas que habían compare-cido ante él y haciendo referencia a asuntos que estaban o estuvieron ante su consideración, incluyendo o colocando en dicha página de Facebook copia de partes o porciones de docu-mentos judiciales, además de mostrar imprudencia y falta de sensibilidad. Al así hacerlo, el Querellado infringió los Cáno-nes 2, 8, 19 y 23 de Ética Judicial.

*763
SEGUNDO CARGO

El Querellado lesionó la imagen de la Rama Judicial y socavó la integridad, el respeto y la confianza que debe tener el pueblo en la Judicatura, al colocar comentarios, anuncios y men-sajes en su página de Facebook relacionados o haciendo refe-rencia a bebidas alcohólicas, críticas a la prensa y al modo de la redacción de noticias, burlas de la manera de expresarse de ciudadanos que habían comparecido ante él, alusión a anima-les en posiciones de copulación y referencias políticas. Al así hacerlo, el Querellado infringió los Cánones 2, 8, 19 y 23 de Ética Judicial.

TERCER CARGO

El Querellado no observó su deber de comportarse de acuerdo a las más altas normas de respeto, decoro, solemnidad y dig-nidad requeridas a los miembros de la Judicatura en su pá-gina de Facebook, violentando su deber y responsabilidad de exhibir un comportamiento ejemplar en todo momento, tanto en su vida profesional, como en su vida privada. De esta forma, infringió los Cánones 2, 8, [1]9 y 23 de Ética Judicial. Querella, págs. 11-12.
Luego de varias prórrogas, el 12 de diciembre de 2014, el juez Colón Colón presentó su contestación, en la que adujo varias defensas y solicitó la desestimación de la querella. Entre otros particulares, sostuvo que los comen-tarios publicados en Facebook fueron hechos en su carácter personal; además, invocó, sin más, su derecho fundamental a la libertad de expresión. (6) Por otra parte, señaló que *764procedla desestimar la querella dado que los Cánones de Etica Judicial nada disponen sobre el uso de las redes sociales. Asimismo, indicó que nunca se le ofrecieron talle-res o adiestramientos sobre el uso de redes sociales.(7)
Luego de varios trámites, la Comisión acogió una solici-tud de la OAT y dispuso para la tramitación sumaria del procedimiento ante sí, por entender que no existla contro-versia de hechos medulares. En consecuencia, el 22 de enero de 2016, la Hon. AMa N. Molinary de la Cruz, presi-denta de la Comisión, emitió el informe correspondiente.(8) En éste razonó que los comentarios y las fotograflas publi-cadas por el juez Colon ColOn en su perfil virtual en la red social Facebook contravinieron los Cánones 2, 8, 19 y 23 de Etica Judicial. Asi, recomendó, como medida disciplinaria, su destitución del cargo de Juez Municipal.
II (9)
A
La autoridad de este Tribunal para atender procesos dis-ciplinarios relacionados con los jueces de nuestro sistema *765judicial es de rango constitucional. Véase Art. V, Sec. 11, Const. ELA, supra, págs. 432-433. Véase, además, In re Robles Sanabria, 151 DPR 483, 508-509 (2000). Así, “[piara llevar a cabo esa función aprobamos los Cánones de Ética Judicial [...], los cuales imponen ciertos deberes a los jueces con el fin de promover la confianza de los ciudadanos en nuestro sistema judicial”. In re Quiñones Artau, 193 DPR 356, 376 (2015). Véase, también, In re Sierra Enriquez, 185 DPR 830, 850 (2012); In re Claverol Siaca, 175 DPR 177, 188 (2009). Por tanto, “las limitaciones [y deberes] que los Cánones de Ética Judicial imponen a la conducta de los jue-ces son consustanciales con el poder que tiene este Tribunal de reglamentarla”. (Énfasis en el original). In re Hernández Torres, 167 DPR 823, 839 (2006).
Asimismo, la regulación ética de la función judicial res-ponde, en gran medida, a la importancia trascendental que ocupa el juez en nuestro ordenamiento, en tanto es árbitro imparcial de la Constitución y vindicador de los derechos reconocidos en ésta. No se debe olvidar, por lo tanto, que
[...] el comportamiento de los miembros de la Judicatura constituye uno de los pilares en los que se cimienta el Sistema Judicial. Por ello, se exige una conducta intachable para que estos sirvan de ejemplo y fomenten el respeto y la confianza del pueblo en el Sistema Judicial. De esta forma se preserva “[l]a independencia judicial, la administración efectiva e im-parcial de la justicia y la confianza de la ciudadanía en un sistema de justicia”, lo que contribuye a afianzar y a consoli-dar las bases democráticas de nuestra sociedad. (Énfasis y cor-chetes en el original y cita omitida). In re Cando González, 190 DPR 290, 297-298 (2014). Véase, además, In re Quiñones Artau, supra, pág. 376; In re Hon. Maldonado Torres, 152 DPR 858, 867 (2000).
*766Esa confianza que deposita la ciudadanía en la figura del juez es verdaderamente fundamental, puesto que “el respeto que la gente le tenga a las instituciones judiciales es lo que brinda a éstas fuerza y autoridad”. In re Cancio González, supra, pág. 298. Véase Lozada Sánchez et al. v. JCA, 184 DPR 898, 990 (2012).
Según lo anterior, los Cánones de Ética Judicial estable-cen las normas mínimas que deben cumplir los jueces en nuestro ordenamiento. In re Birriel Cardona, 184 DPR 301, 306 (2012). Los cánones propenden, así, a afianzar la confianza de la ciudadanía en su sistema de justicia. Estas “normas mínimas”, valga señalarlo, son enunciados éticos de carácter general formulados en términos amplios, los cuales el juez está obligado a estudiar y aplicar con riguro-sidad, según las circunstancias particulares a las que se enfrente. Véase íd., págs. 306-307.
Por otra parte, estas normas éticas han de aplicar en el descargo de las funciones judiciales, así como en la vida privada del juez. In re González Acevedo, 165 DPR 81, 93 (2005). Esto es, “estas limitaciones constituyen sacrificios en [la] vida pública y privada [del juez] que tienen el pro-pósito de enaltecer la integridad e independencia de la Judicatura”. In re Claverol Siaca, supra, pág. 188.
B
En lo pertinente a este caso, el Canon 2 de Ética Judicial dispone que “[l]as juezas y los jueces ejemplificarán la independencia judicial, tanto en sus aspectos individuales como institucionales”. 4 LPRAAp. IV-B. Este canon, pues, “establece la obligación de ejemplificar la independencia judicial”. In re Aprobación Cánones Etica 2005, 164 DPR 403, 411 (2005). Tal ejemplificación, a su vez, incide en la confianza que el pueblo deposita en la Judicatura —presu-puesto indispensable para la función judicial y justificación esencial de la regulación ética de ésta — . Por lo tanto, los *767jueces están obligados a “exhibir[á] y promover[á] altos es-tándares de conducta judicial, con el fin de reforzar la con-fianza del público en la judicatura, que es fundamental para mantener la independencia judicial”. Los Principios de Bangalore sobre la conducta judicial, O.N.U,, Comisión de Derechos Humanos, 59na Sesión, Tema lid, E/CN.4/65 (2003).(10)
Dado el carácter expansivo y abarcador de nuestros Cá-nones de Ética Judicial, estos altos estándares de conducta judicial aplican no solo en las labores propiamente judicia-les que realiza el juez, sino que, también, han de configu-rarse como exigencia ética en sus actuaciones fuera del estrado. Después de todo, el deber de conducta impuesto por el Canon 2 es un deber general que ha de guiar las actuaciones de los jueces en todo momento.
C
El Canon 8 de Ética Judicial regula primordialmente la conducta de la Judicatura en su quehacer adjudicativo. Así, este canon dispone que
[p]ara el cabal desempeño de sus funciones, las juezas y los jueces serán laboriosos, prudentes, serenos e imparciales, [...] La conducta de las juezas y de los jueces ha de excluir la posible apariencia de que son susceptibles de actuar por in-fluencias de personas, grupos, partidos políticos o instituciones religiosas, por el clamor público, por consideraciones de popula-ridad o notoriedad, o por motivaciones impropias. 4 LPRAAp. IV-B, C. 8.
*768En términos generales, la norma que contiene este canon “pretende evitar que los jueces tomen decisiones ‘ensoberbe-cidos por el poder’ In re Quiñones Artau, supra, pág. 377. Véase, además, In re Cruz Aponte, 159 DPR 170, 180 (2003).
Asimismo, este canon exige que los jueces excluyan cualquier apariencia de susceptibilidad a influencias o mo-tivaciones impropias. In re Claverol Siaca, supra, pág. 190. En cuanto a este aspecto, tal apariencia no solo se mani-fiesta en el descargo de la función adjudicativa, sino que, además, comprende las actuaciones y expresiones del juez en su vida privada, las cuales indefectiblemente pudieran arrojar dudas sobre su integridad ética y moral. Por ejem-plo, el uso impropio del lenguaje y de comentarios sobre casos sub judice son conductas reprochables, y sanciona-bles, bajo este canon. Véase In re Aprobación Cánones Ética 2005, supra, pág. 419.
De hecho, en lo que respecta a los comentarios sobre casos sub judice, el Canon 19 de Etica Judicial, de manera tanto más específica, dispone que “[l]as juezas y los jueces no harán declaraciones públicas sobre asuntos que estén sometidos ante su consideración, ni explicarán la razón de sus actuaciones”. (Énfasis suplido). 4 LPRA Ap. IV-B. Nó-tese, en primer lugar, que a diferencia del Canon 8 —el cual, como hemos visto, prohíbe comentarios sobre casos sub judice, en general — , el Canon 19 remite a los casos que determinado juez tenga ante su consideración. Es de-cir, este canon concretiza, en cierto modo, el deber general que dimana del Canon 8, puesto que ambos preceptos éti-cos, a la postre, procuran lo mismo: velar por la integridad y pulcritud de las labores adjudicativas de los miembros de la Judicatura del País. Por otra parte, es preciso notar que el Canon 19 proscribe todas aquellas declaraciones públi-cas sobre asuntos que estén sometidos ante la considera-ción del juez que las emite. Es decir, lo esencial es el con-tenido de las declaraciones o expresiones —esto es, que versen sobre asuntos ante la consideración del juez que las *769emite— y que éstas sean públicas. El medio a través del cual éstas se publiquen es, de ordinario, irrelevante.(11)
Es menester señalar que aunque los Cánones 8 y 19 "aparecen bajo el acápite de Función Judicial Adjudicativa en los Cánones de Ética Judicial de 2005, ello no significa que la conducta que se requiere de los miembros de la Ju-dicatura en los procesos adjudicativos no sea exigible en sus demás funciones o en su comportamiento fuera de sala”. In re Claverol Siaca, supra, págs. 196-197. Recuér-dese, pues, que los acápites de los Cánones de Ética Judicial no son "camisas de fuerza” que impidan su interpreta-ción, y subsiguiente aplicación, más allá de su clasificación interna. Íd., pág. 197. Véase, además, In re Cruz Aponte, supra, pág. 187 esc. 7.
*770D
Por último, es necesario evaluar el Canon 23 de Ética Judicial, el cual consagra el deber general ético que ha de guiar a los jueces en sus actividades extrajudiciales. Éste dispone que “[l]as juezas y los jueces se comportarán públi-camente de manera que sus actuaciones no provoquen du-das sobre su capacidad para adjudicar imparcialmente las controversias judiciales [,] no deshonren el cargo judicial y no interfieran con el cabal desempeño de sus funciones judiciales”. 4 LPRAAp. IV-B, C. 23.
Este canon, de nuevo cuño, pretende “establecer una norma general precisa para regir el comportamiento pú-blico de las juezas y los jueces en el ámbito de sus activi-dades fuera del estrado”. In re Aprobación Cánones Ética 2005, supra, pág, 445. Véase, además, In re Quiñones Artau, supra, pág. 384 (“Este canon se refiere a la conducta que deben observar los jueces en el contexto extrajudicial”); In re Claverol Siaca, supra, pág. 190 (“Este canon va dirigido a pautar una norma de conducta general que res-ponde a la alta estima y confianza públicas que gozan los miembros de la Judicatura”). De esta forma, este canon regula expresamente la conducta de los magistrados fuera del estrado. Ello, claro está, conjuntamente con los cánones discutidos, los cuales, como hemos visto, se proyectan fuera del ámbito propiamente judicial.
De lo que se trata, pues, es de exigirles a los jueces de nuestro sistema judicial “un tipo de comportamiento, tanto dentro como fuera del tribunal, que vaya dirigido a enalte-cer el cargo judicial y fomentar el respeto hacia este”. In re Quiñones Artau, supra, pág. 384. Es decir, se trata de exi-girles que “sus actuaciones no deshonren el cargo judicial que ocupan ni interfieran con el desempeño de sus funciones”. Íd., pág. 383. Véanse, también: In re Santiago Concepción, supra, pág. 403; In re Claverol Siaca, supra, pág. 190.
*771I — I HH H-f
En las últimas décadas, el desarrollo vertiginoso de las redes sociales ha supuesto, entre otros efectos, la reconfi-guración de lo público y lo privado, sobre todo en lo que atañe a la comunicación y al manejo de la información. Asimismo, las redes sociales han irrumpido en la vida co-tidiana, transformado sustancialmente la interacción interpersonal entre los distintos sectores de la sociedad. Los jueces, en tanto son miembros de esta última, no están al margen de tales desarrollos. Les compete, pues, atemperar su conducta a este nuevo medio de comunicación, el cual, a pesar de su patente novedad, no justifica la desatención de las pautas éticas que regulan la función judicial.
A
Dado el acelerado desarrollo de las redes sociales, la American Bar Association (ABA), así como múltiples juris-dicciones de Estados Unidos, han emitido opiniones consul-tivas y decisiones judiciales que atienden las interseccio-nes emergentes entre la ética judicial y las redes sociales.(12) Conviene hacer un breve recorrido por tales ju-risdicciones y reseñar el tratamiento que éstas han dado al asunto en cuestión.
La Opinión Formal 462 de la ABA, titulada Judge’s Use of Electronic Social Networking Media (Opinión Formal de la ABA), aborda las limitaciones que la ética judicial le impone a un juez cuando utiliza las redes sociales. ABA Standing Committee on Ethics and Professional Responsibility, Formal Op. 462 (2013).(13) En esta Opinion, aunque *772se reconoce el valor social de las redes sociales, se advierte que los miembros de la Judicatura deben ser muy cautelo-sos al utilizarlas. íd., pág. 2. Lo anterior, sobre todo, por-que los jueces, al asumir su cargo, asumen también la res-ponsabilidad de mantener la confianza del público en el sistema de justicia. íd.
La ABA propone, como norma general:
[a] judge may participate in electronic social networking, but as with all social relationships and contacts, a judge must comply with relevant provisions of the Code of Judicial Conduct and avoid any conduct that would undermine the judge’s independence, integrity, or impartiality, or create an appearance of impropriety”. Opinión Formal de la ABA, pág. 1.
Así, pues, la Opinión Formal de la ABA sobre el asunto que nos ocupa es que, al utilizar y participar de las redes sociales, los miembros de la Judicatura deben comportarse conforme a los postulados éticos que se exigen en su jurisdicción.(14)
Al igual que la ABA, los comités de ética judicial de varios estados de Estados Unidos han emitido opiniones consultivas en las que han evaluado los parámetros éticos que regirán la participación de los miembros de la Judica-tura en las redes sociales. Se perfilan dos tendencias; una más rigurosa en cuanto al uso de las redes sociales y otra más laxa. Ello no obstante, ambas coinciden en que cual-quier expresión de un juez realizada a través de las redes sociales tiene que ser cónsona con las exigencias éticas que regulen la función judicial en la jurisdicción de la que se trate. Véase, en general, C. Estlinbaum, Social Networking and Judicial Ethics, 2:2 St. Mary’s Journal on Legal Malpractice & Ethics 2 (2012). El Comité de Ética Judicial del estado de Nueva York emitió la Opinión 08-176 el 29 de *773enero de 2009, que pautó las coordenadas de dicho enfoque permisivo. N.Y. Jud. Eth. Adv. Op. 08-176 (2009).(15) En ésta, de forma similar a la Opinión Formal de la ABA, el Comité de Ética Judicial del estado de Nueva York con-cluye que los jueces pueden usar las redes sociales siempre y cuando cumplan con las Reglas de Conducta Judicial de Nueva York.(16)
La opinión emitida por el Comité de Nueva York recalca que no es inherentemente inapropiado que un miembro de la Judicatura utilice una red social pues, después de todo, los jueces socializan y utilizan otras formas de tecnología, tales como celulares o páginas de Internet. N.Y. Jud. Eth. Adv. Op. 08-176 (2009). La controversia se reduce, enton-ces, no a si el juez puede utilizar las redes sociales, sino a cómo las utiliza y la información que divulga a través de éstas.
Por otro lado, el Comité de Ética de la Judicatura de Kentucky, en la Opinión Formal JE-119 de 20 de enero de 2010, se hizo eco del análisis esbozado en la opinión de Nueva York, y concluyó que: “a Kentucky judge or justice’s participation in social networking sites is permissible, but that the judge or justice should be extremely cautious that such participation does not otherwise result in violations of the Code of Judicial Conduct”. (Énfasis suprimido). Ethics Committee of the Ky. Jud. Formal Jud. Eth. Op. JE-119, pág. 5 (2010).(17)
Por su parte, la Asociación de Jueces de California emi-tió una opinión —que fue posteriormente citada y acogida *774por los comités de ética de Maryland y Tennessee— en la que dispuso que la conducta del juez en las redes sociales no debe contrariar las disposiciones éticas aplicables y ex-plicó que, en este contexto, aplican las mismas reglas que gobiernan la socialización y comunicación personal, inde-pendientemente del medio de que se trate. California Judges Association, Online Social Networking, Judicial Ethics Committee Op. 66 (2010);(18) Maryland Judicial Ethics Committee, Published Opinion No. 2012-07 (2012);(19) Tennessee Judicial Ethics Committee, Advisory Opinion No. 12-01 (2012).(20) En la opinión Online Social Networking se asevera lo siguiente: "It is the nature of the interaction that should govern the analysis, not the medium in which it takes place”. California Judges Association, supra, pág. 11.
Por otro lado, otras jurisdicciones han adoptado postu-ras más restrictivas en cuanto al uso de las redes sociales. Así, el Comité Asesor de Ética Judicial de Florida deter-minó que, aunque los miembros de la Judicatura pueden utilizar las redes sociales, tienen que ser sumamente cau-telosos y evitar, por ejemplo, tener como “amigos” en la red social Facebook a abogados que puedan comparecer en ca-sos ante su consideración.(21) Fia. Judicial Ethics Advisory *775Committee, Op. 2009-20 (2009).(22) Aun así, el Comité Ase-sor de Florida manifestó que los miembros de la Judica-tura pueden publicar comentarios y otro tipo de material en las redes sociales, siempre y cuando la publicación no violente el Código de Ética Judicial de dicho estado. (23) Otras jurisdicciones, tales como Oklahoma y Massachusetts, han adoptado el estándar de análisis restrictivo pro-puesto por Florida. In re Judicial Ethics Opinion 2011-3, 261 P.3d 1185, 1186 (2011); Mass. Committee on Judicial Ethics, Op. No. 2011-6 (2011).(24)
Como hemos visto, los comités de ética judicial de todas las jurisdicciones estudiadas coinciden en varios asuntos. En primer lugar, las opiniones reseñadas invitan a los jue-ces a reconocer el alcance y carácter público de la informa-ción que colocan en una red social. (25) En segundo lugar, *776advierten que el juez, distinto de las demás personas, está sujeto a ciertas normas éticas y restricciones al utilizar y participar de las redes sociales.
Finalmente, las opiniones emitidas en todas las jurisdic-ciones estudiadas coinciden en que, si bien la mera parti-cipación de un juez en una red social no constituye una conducta que esté reñida con los postulados éticos, los miembros de la Judicatura que las utilicen deben ceñirse estrictamente a los postulados y principios del código de ética judicial aplicable(26) “For the most part, these opinions recognize that judges can navigate social media ethically by simply applying well-established principles to the unfamiliar context of social media”. B.P. Cooper, USA: Saving Face-Ethical Considerations for American Judges Using Facebook, 17 Legal Ethics Issue 1, pág. 148 (2014). Por lo tanto, al determinar si la participación de un juez se ajusta a los parámetros éticos aplicables, las jurisdicciones *777de Estados Unidos han enfatizado en la naturaleza de la conducta y no en el medio a través del cual ésta se manifiesta. (27)
IV
Examinadas las pautas éticas pertinentes, procede eva-luar la conducta del juez Colón Colón en función de éstas.
A
Como cuestión de umbral, es preciso aclarar que, en este caso, el hecho de que las expresiones emitidas por el juez Colón Colón hayan sido publicadas por éste en la red social Facebook es irrelevante. Tal y como señalamos en la discu-sión que antecede, es el contenido de las expresiones emiti-*778das por el juez Colón Colón lo que está en controversia, no el medio a través del cual éstas se emitieron. Además, y más importante, las expresiones y comunicaciones hechas a través de las redes sociales tienen el mismo impacto y las mismas implicaciones que las hechas utilizando los medios tradicionales de comunicación. Si una expresión es inapropiada en el contexto de una actividad social tra-dicional, lo será igual si está dicha en el ciberespacio. Es el mensaje y no el vehículo lo que infringe los principios y valores deontológicos.
Por otra parte, no se debe perder de vista que, aun cuando los Cánones de Ética Judicial nada disponen sobre el uso de las redes sociales, éstos “son de carácter general” y “[s]u contenido y alcance preciso serán delimitados por los distintos escenarios en los que se desempeñen las juezas y los jueces”. 4 LPRAAp. IV-B, Preámbulo. Por consiguiente, puesto que la conducta bajo examen en este caso no está relacionada con mecanismos inherentes a la plataforma virtual de la red social Facebook, los argumentos del quere-llado en tomo a que los Cánones de Ética Judicial nada disponen sobre el uso de redes sociales son inmeritorios. Asi-mismo, carece de mérito el planteamiento de que al quere-llado nunca se le ofrecieron talleres o adiestramientos sobre el uso de las redes sociales; esto no lo exime en forma alguna de responsabilidad. Todo juez debe saber que mofarse, bur-larse o expresarse con soma públicamente sobre quienes acuden a su sala es inaceptable, reprensible y repudiable.
En cualquier caso, y en atención a los postulados éticos discutidos, es obligación del juez familiarizarse previa-mente con el medio a través del cual decide comunicarse y, además, velar por la corrección y circunspección de las ex-presiones que emite. Ese “saber comportarse” constituye un elemento imprescindible de la brújula moral interna de quien viste la toga. Después de todo, los jueces están obli-gados a estudiar y aplicar rigurosamente los Cánones de Ética Judicial “a sus realidades particulares”, entre éstas, *779los nuevos medios de comunicación virtual, como la red social Facebook.
En conclusión, lo esencial no es el medio a través del cual se emitan las expresiones objeto de examen, sino el contenido de éstas a la luz de las pautas éticas aplicables.
B
Dicho lo anterior, es innegable que en este caso el juez Colón Colón incurrió en una conducta lesiva de los cánones imputados y, al así actuar, laceró la dignidad inherente a la posición que ocupa. Recordemos que en su página de Face-book éste: se burló de una persona cuyo marido había sido despedido del empleo; se mofó de una madre porque no se expresó correctamente sobre la condición mental de su hijo; criticó cómo una mujer había cumplimentado el for-mulario de una orden de protección, y se vanaglorió de cómo ridiculizó en sala a una persona la cual expresó que “no pudo compadecer” al tribunal. Además, publicó los ex-tractos de dos documentos judiciales para, nuevamente, hacer quedar como un hazmerreír a personas, evidente-mente, de escasa educación.
En primer lugar, estas actuaciones del juez Colón Colón contravienen el deber general que consagra el Canon 2 de Etica Judicial por poner en entredicho la confianza deposi-tada por la ciudadanía en la Judicatura. Así, le faltó al deber de ejemplificar con sus actuaciones —públicas y pri-vadas— la independencia judicial, concepto central y del cual dimana la legitimidad que informa precisamente la función judicial. Esto, por ejemplo, en la medida en que se mofó de personas que comparecieron ante sí mientras se desempeñaba como juez.
Por otra parte, en lo que respecta a los Cánones 8 y 19, que, como vimos, están íntimamente relacionados, el Jue juez Colón Colón faltó al deber de prudencia, imparcialidad y circunspección que éstos imponen. Ello al comentar pú-*780blicamente, por ejemplo, el contenido de una orden de pro-tección y de una querella que tuvo ante su consideración. Añádase a lo anterior los comentarios reiterados que deno-tan un tono burlón y que laceran flagrantemente los pre-ceptos éticos aludidos.
Humillar y escarnecer públicamente al ciudadano que acude a un juzgado en búsqueda de justicia constituye, sin más, una burla a la Justicia misma. Su conducta abre la puerta a cuestionar la imparcialidad del tribunal respecto a ese ciudadano. Asimismo, dicha conducta apunta a un grado de intolerancia inaceptable para con ciudadanos de escasos recursos o, cuando menos, de aparente educación escasa. Esta displicencia hacia el prójimo, basada en una evidente actitud ilusoria de superioridad moral e intelec-tual, inhabilita al juez Colón Colón a vestir la toga. Son precisamente los más débiles, los que no conocen los pro-cesos en una sala de un tribunal, quienes no se pueden expresar con facilidad —bien porque no tienen grados uni-versitarios o porque se sienten intimidados por el proceso mismo— y quienes necesitan de mayor protección, aten-ción y empatia del juez y del Sistema Judicial. A éstos, a quienes nos debemos y juramos proteger, son a los que el juez Colón Colón ha despreciado con su comportamiento. Con su actitud, el juez Colón Colón revela que no tiene ni la madurez ni el temperamento necesario para desempe-ñarse como juez.
Téngase en cuenta, también, que en al menos dos oca-siones los comentarios en cuestión estuvieron acompaña-dos por fotografías de documentos judiciales. Se revela in-apropiado, a nuestro juicio, que un juez disemine, fuera de los cauces judiciales, información, hechos o datos de los que conozca en el ejercicio de su función, más aún cuando se hace para criticar a las partes en un proceso judicial.
Por último, para sopesar el efecto de estas actuaciones en su justa perspectiva, es importante considerar el cargo que ostenta el juez Colón Colón, a saber, el de juez *781municipal. Nótese que la figura del juez municipal es esen-cial en el funcionamiento del sistema de justicia. El juez es la herramienta a través del cual el sistema judicial actúa y se deja sentir. En innumerables instancias, el juez municipal será el único rostro que el ciudadano conocerá.
Las salas municipales atienden una cantidad considerable del público que acude a nuestros tribunales desde horas de la mañana hasta altas horas de la madrugada. Al así hacerlo, conforme a la competencia que en éstos delega la Ley de la Judicatura de Puerto Rico de 2003, 4 LPRA sees. 24-25, los jueces municipales atienden un sinnúmero de controversias que los colocan en una proximidad particular para con el ciudadano.(28) Ello exige de ese juez, como poco, sensibilidad para con ese ciudadano quien, en altas horas de la noche, busca resguardo. Así pues, para atender cabal-mente las dinámicas que se suscitan en sus salas, los jueces municipales tienen que cumplir con la más estricta obser-vancia de los Cánones de Ética Judicial. Ello no puede ser de otra forma, pues en este contexto el resultado de sus actuaciones es aún más palpable y, por consiguiente, sus efectos negativos pueden tener aún mayor impacto en la ciudadanía.
Así las cosas, la conducta del juez Colón Colón, en con-junto, se apartó del estándar que establece el Canon 23 en lo que se refiere a las actividades extrajudiciales de los miembros de la Judicatura. Su proceder inopinado y sus comentarios insensibles y reiterados laceraron, sin lugar a dudas, la imagen de pulcritud, sensibilidad, rectitud e in-tegridad que han de regir las actuaciones de un juez, tanto *782en su vida profesional como en su vida privada. Reitero: con sus acciones comprometió su propia imparcialidad.
No debemos olvidar que el juez ocupa un sitial privile-giado, desde el cual realiza una de las labores de mayor trascendencia para nuestra vida en sociedad: impartir justicia. En cierta medida, además, su figura encarna los valores fundamentales que informan esa encomienda, a saber: la imparcialidad, la ecuanimidad, la serenidad, el trato justo y la racionalidad misma del Derecho. Así, el juez emerge como afanoso servidor de la Justicia y, a la vez, como símbolo de la miríada de valores que ésta supone.
Precisamente en función del sinnúmero de consideracio-nes que representan la función judicial, al juez se le exige un estándar de conducta más riguroso que a otros, puesto que su conducta trasciende su propia individualidad y constituye un reflejo de la integridad del sistema judicial en el que sirve. Debemos, pues, ser celosos guardianes de la rectitud, la decencia, la probidad y la dignidad de los miembros de la Judicatura, porque solo de esa forma pro-tegemos la confianza ciudadana en una de sus más precia-das instituciones: la Rama Judicial.
Por lo tanto, en consideración de lo anterior, estimo que es innegable que el juez Colón Colón violó los cánones de ética judicial imputados.
V
Concluyo citando al magistrado David Ordóñez Solís, quien recientemente publicó un artículo sobre el tema que nos ocupa:
En suma, la participación del juez en una red social o en un blog debe estar presidia por una exquisita cortesía y por una serena prudencia, debiendo el juez ser consciente de que su comportamiento o incluso sus críticas se atribuyen por los ciu-dadanos no solo al juez como un ciudadano más sino a la ins-titución judicial, al poder del Estado del que forma parte. D. Ordóñez Solís, ¡¡¡Pero bueno, los Jueces también están en las *783redes sociales!!!, Diario LA LEY, Núm. 8762, 16 de mayo de 2016, pág. 12.
Considero que las actuaciones del juez Colón Colón se apartan de los ideales más excelsos que aspiramos para nuestra Judicatura. Su conducta es reiterada, revela un preocupante desdeño para con los menos instruidos y, ade-más, su comportamiento es insensible hacia los ciudadanos que acuden a su sala y atenta contra la dignidad de estos. Su actitud prepotente se hace evidente cuando observamos que no surge del expediente que el juez Colón Colón haya reconocido, en momento alguno, el carácter deplorable de su conducta. ¡Ello es verdaderamente sorprendente! Con su actitud, el juez Colón Colón pone de manifiesto que no tiene ni la madurez ni el temperamento necesarios para desempeñar el cargo de juez. ¿Cómo justificar su perma-nencia en la Rama Judicial? La respuesta a esta pregunta, francamente me elude.
Por último, no podemos concluir sin antes hacernos una pregunta adicional. ¿Cómo explicar que la sanción impuesta en este caso, tres meses de suspensión de em-pleo y sueldo, sea idéntica a la que hace pocos días se le impuso al juez Carlos Candelaria Rosa? Véase In re Candelaria Rosa, 197 DPR 445 (2017), per curiam de 1 de marzo de 2017. Al así proceder, la Mayoría concluye —en fin— que ofender a un juez de mayor jerarquía en una ocasión lleva la misma sanción que menospreciar y humi-llar reiteradamente a los ciudadanos más vulnerables, de trasfondos socioeconómicos humildes y con una aparente escolaridad escasa.
Según reseñamos, la conducta en el caso ante nuestra consideración es reiterada, va dirigida a menospreciar a aquellos ciudadanos que acuden a nuestros tribunales día tras día a buscar una mano amiga, y el juez querellado en ningún momento mostró el más mínimo arrepentimiento por su conducta. Por el contrario, In re Candelaria Rosa trata de un incidente aislado, en el cual "el ofendido” es un *784excompañero de la Judicatura y en el que el juez quere-llado expresó su arrepentimiento, reconoció su conducta y pidió disculpas.
No hay respuesta razonable a la pregunta formulada. Lo que sí se pone de manifiesto es que el análisis de la ponderación de la pena que se recoge en la Opinión mayo-ritaria es endeble, quebradizo e inconsistente. Por último, adviértase que este caso no solo se dilucidó coetáneamente a In re Candelaria Rosa, sino que el proceso deliberativo comenzó mucho antes.
En consideración a todo lo anterior, concluyo que el juez Colón Colón debe ser destituido del cargo que ocupa en calidad de Juez Municipal. (29) Habida cuenta de que la ma-yoría del Tribunal estima que la sanción apropiada es una suspensión de tres meses, no tengo otra alternativa que expresar mi firme desacuerdo y decepción.

 J.G. Browning, Why Can’t We Be Friends ? Judges’ Use of Social Media, 68 U. Miami L. Rev. 487, 497 (2014).


 El concepto “redes sociales” significa un servicio con base en la Internet que permite a los individuos lo siguiente: (1) construir un perfil público o semipúblico; (2) articular una lista de otros usuarios con quienes compartir una conexión, y (3) ver y navegar por su lista de conexiones y aquellas hechas por otros dentro del sistema. J. Grimmehnann, Saving Facebooh, 94 Iowa L. Rev. 1137, 1142 (2009) (citando a D.M. Boyd y N.B. Ellison, Social Network Sites: Definition, History, and Scholarship, 13(1) J. Computer-Mediated Comm., art. 11 (2007)).


 La investigación relacionada con la publicación de fotografías y comentarios por el juez Colón Colón fue instada por la entonces Directora Administrativa de la Oficina de Administración de los Tribunales (OAT), Hon. Sonia Ivette Vélez Colón, al amparo de la autoridad que le confieren para ello las Reglas de Disciplina Judicial, 4 LPRAAp. XV-B, R. 5(c) (“El Juez Presidente o la Jueza Presidenta, un Juez Asociado o una Jueza Asociada, el Director o la Directora, podrá solicitar a iniciativa propia y por escrito, una investigación sobre la conducta o capacidad de un juez o una jueza. Dicha solicitud se considerará como una queja, sin que sea necesario cumplir con los requisitos formales del inciso (b) de esta regla”).


 Es menester señalar que la publicidad del perfil virtual del juez Colón Colón quedó probada, a satisfacción del Tribunal, mediante las declaraciones juradas sus-critas por los Sres. Carlos Otero López y Raúl Manuel Colón Vázquez, Coordinador de Sistemas Confidenciales y Administrador de la Oficina de Seguridad de los Siste-mas de Información de la Rama Judicial, respectivamente. En cuanto a la declara-ción suscrita por el señor Otero López, en ésta se detalló la manera como se obtuvie-ron y almacenaron las distintas publicaciones hechas por el juez Colón Colón en su perfil virtual. Asimismo, se señaló que dichas publicaciones no fueron alteradas du-rante el transcurso de la investigación inicial. Por otra parte, la declaración jurada suscrita por el señor Colón Vázquez señaló que éste, una vez recibió la información recopilada por el señor Otero López, la remitió a la Oficina de Asuntos Legales de la OAT para que ésta comenzara la investigación que correspondiera.


 Además de lo anterior, el juez Colón Colón realizó las siguientes expresiones referentes a la ingesta de bebidas alcohólicas:
“1) Comentario del 21 de agosto de 2011: ‘Bueno, creo que ya tengo todo lo que me hacía falta para Irene’. [Conjuntamente con el comentario, se publicó una foto en la que se pueden observar dos botellas de Dewar’s White Label, una marca de whiskey comercial.]
“2) Comentario de 21 de agosto de 2011: ‘Gente, dense [sic] prisa, que dentro de una hora el gobernador anunciará si decreta la ley seca. A correr se ha dichoooooo!!!’[.]
‘‘3) Comentario de 6 de enero de 2012: ‘Con el permiso de tods, voy a prepararme un trago’ ”, Informe de la Comisión, pág. 9.


 Nótese que el planteamiento hecho por el querellado, en el que invoca su derecho a la libre expresión, no fue discutido cabalmente por éste en su comparecencia. Sin embargo, ante la disyuntiva de cuáles son los límites permisibles que han de supeditar el derecho a la libre expresión de los jueces, en tanto son funcionarios judi-ciales, y con independencia del medio del que se trate, debemos recordar que,
“[a]l asumir el cargo [de juez], ést[os] acepta[n] también ciertas restricciones a su conducta, tanto en el ejercicio de sus funciones propiamente judiciales como en sus demás actividades; ya sean personales o profesionales. Estas limitaciones, si bien no les privan de los derechos que poseen como miembros de nuestra sociedad, repre-sentan sacrificios en su vida pública y privada que enaltecen la integridad e indepen-dencia de su ministerio y estimulan el respeto y la confianza en la Judicatura”. (Én-fasis en el original). In re Hernández Torres, 167 DPR 823, 839-840 (2006).
Por lo tanto, no debe sorprender a nadie que la labor judicial implique necesa-riamente la renuncia a ciertas libertades, “en especial, en el ámbito de la libertad de expresión y de asociación”. (Énfasis en el original). íd., pág. 840. Máxime en un ordenamiento como el nuestro, que en aras de robustecer y afianzar la legitimidad de la Rama Judicial, incluso contempla algunas limitaciones constitucionales a las ac-tividades expresivas de los jueces. Véase Art. V, Sec. 12, Const. ELA, LPRA, Tomo 1, *764ed. 2016, pág. 433 ("Ningdn juez aportará diriero, en fornia directa o indirecta, a organizaciones o partidos politicos, ni desempenara cargos en la dirección de los mismos o participard en campaflas politicas de clase alguna, ni podrá postularse para un cargo pdblico electivo a menos que haya renunciado al de juez por lo menos seis nieses antes de an nominación"). Asimismo, debe tenerse presente que las limi-taciones que suponen los cánones discutidos en esta opinion son patentemente razo-nables, toda vez que pretenden, ante todo, vindicar un interés apremiante del Es-tado: velar por la integridad, independencia e imparcialidad de la Rama Judicial.


 En su contestacián a la querella, el juez Colón Colón cuestionó Ia admisibi~ lidad de la evidencia recopilada en su contra. Para silo, invocO lo resuelto por el Tribunal Federal de Distrito para el Distrito de Maryland en Lorraine v. Marketl American Ins. Co., 241 F.R.D. 534 (D. Maryland 2007). En cuanto a este particular, baste con seflalar que, dadas las admisiones hechas por el propio querellado en su contestaeión, el argumento carece de méritos.


 Las determinaciones de hecho forniuladas por Ia Comisión de Disciplina Judicial (ComieiOn) en su informe son virtualmente idénticas a las formuladas por la Oficina de Asuntos Legales de la OAT, segt~n éstas constaban en su Informe de Investigacion. Recuérdese, pues, que "[e]s norma firmemente establecida que este Tribunal no alterará las determinaciones de hecho de la Comisión [de Disciplina *765Judicial] en ausencia de parcialidad, prejuicio o error manifiesto”. In re Santiago Concepción, 189 DPR 378, 409 (2013), citando a In re Claverol Siaca, 175 DPR 177, 192 (2009), y a In re Scherrer Caillet-Bois, 162 DPR 842, 862 (2004). Véanse, además: In re Hon. Maldonado Torres, 152 DPR 858, 869 (2000); In re Moreira Avillán, 147 DPR 78, 86 (1998).


 Aprovecho para consignar mi satisfacción al percatarme que la mayoría de este Tribunal acogió, prácticamente en su totalidad, los fundamentos, referencias y razonamientos jurídicos expuestos en el Borrador de Opinión que circulé inicial-mente para atender el caso de referencia.


 Nótese que nuestro Canon 2 de Ética Judicial “proviene del concepto de independencia judicial comprendido en Los Principios de Bangalore sobre la Con-ducta Judicial In re Aprobación Cánones Ética 2005, 164 DPR 403, 411 (2005). Véase, también, Oficina de las Naciones Unidas contra la Droga y el Delito, Comen-tario relativo a los Principios de Bangalore sobre la conducta judicial, Nueva York, 2013, pág. 47 disponible en: https://www.unodc.org/documents/corruption/ Publications/2012/V1380121-SPAN_eBook.pdf (“[E]l juez debe demostrar y promover un elevado estándar de conducta judicial como un elemento que garantiza la inde-pendencia de la judicatura”).


 Ello no significa, empero, que en algunos casos los medios de publicación o de comunicación puedan ser éticamente relevantes. Por ejemplo, en otras jurisdicciones la red social Pacebook ha suscitado diversas controversias éticas relacionadas con el uso de mecanismos inherentes al funcionamiento de dicha plataforma virtual, los cua-les bien pudieran no ser considerados “expresiones” o “declaraciones” en el sentido tradicional del término, pero sí pudieran constituir una conducta éticamente cuestionable. Véase, por ejemplo, Fia. Judicial Ethics Advisory Comm., Op. 2009-20 (2009), disponible en: http://www.jud6.org/legalcommunitydegalpractice/opinions/ jeacopinions/2009/ 2009-20.html (“The Committee believes that fisting lawyers who may appear before the judge as ‘friends’ on a judge’s social networking page reasonably conveys to others the impression that these lawyer ‘friends’ are in a special position to influence the judge”); Ethics Committee of the Ky. Jud. Formal Jud. Eth. Op. JE-119 (2010), disponible en: http://courts.ky.gov/commissionscommittees/JEC/JEC_Opinions/ JE_119.pdf (“While social networking sites may create a more public means of indicating a connection, the Committee’s view is that the designation of a ‘friend’ on a social networking site does not, in and of itself, indicate the degree or intensity of a judge’s relationship with the person who is the ‘friend’ ”); Mass. Committee on Judicial Ethics, CJE Opinion. No. 2011-6 (2011), disponible en: http://www.mass.gov/courts/case-legal-res/ethics-opinions/judicial-ethics-opinions/qje-opin-2011-6.html (“A judge’s ‘friending attorneys on social networking sites creates the impression that those attorneys are in a special position to influence the judge”); N.Y. Advisory Committee on Judicial Ethics, Op. 13-39 (2013), disponible en; http://www.nycourts.gov/ip/judicialethics/opinions/13-39.htm (“The Committee believes that the mere status of being a ‘Facebook friend,’ without more, is an insufficient basis to require recusal” [énfasis suprimido]); Domville v. State, 103 So.3d 184,186 (Fla.Dist.Ct.App.2012) (“We find [...] that the Florida Code of Judicial Conduct precludes a judge from both adding lawyers who appear before the judge as ‘friends’ on a social networking site and allowing such lawyers to add the judge as their ‘friend.’ ”),


 Para una discusión y un análisis de tales opiniones, véanse: Browning, supra; C. Estlinbaum, Social Networking and Judicial Ethics, 2:2 St. Mary’s Journal on Legal Malpractice & Ethics 2 (2012); H.B, Dixon, The Black Hole Effect: When Internet Use and Judicial Ethics Collide, 49 (Núm, 4) Judges’J. 38 (2010).


 Disponible en: http://www.americanbar.orag/dain/aba/adininistrative/ professional_responsibility/ formal_opinion_462.authcheckdam.pdf


 A modo de ejemplo, la Opinión puntualiza que, al compartir comentarios, fotografías u otra información, el juez debe tener presente los requisitos de la Regla 1.2 del Código Modelo de Conducta Judicial promulgado por la ABA (Código Modelo), que exige que sus actuaciones promuevan la confianza del público en la Judicatura.


 Disponible en: http://www.courts.state.ny.us/ip/judicialethics/opinions/08-176.htm.


 Vale mencionar que el Comité de Ética Judicial de Nueva York apunta que, dado que las redes sociales cambian y se desarrollan constantemente, ninguna opi-nión puede predecir cómo éstas afectarán las responsabilidades de los jueces. Reco-mienda, pues, que estos últimos se mantengan informados de las implicaciones éti-cas que los cambios tecnológicos puedan acarrear. Véase, in fine, N.Y. Jud. Eth. Adv. Op. 08-176, (2009).


 Disponible en: http://courts.ky.gov/commissionscommittees/JEC/JEC_ Opinions/JE_119.pdf


 Disponible en: http://www.caljudges.org/docs/EthicsÜpinions/Op% 2066Final.pdf


 Disponible en: http://mdcourts.gov/ethics/pdfs/2012-07.pdf


 Disponible en: http://www.tncourts.gov/sites/default/files/docs/advisory _opinion_12-01.pdf


 El Comité Asesor de Ética Judicial de Florida ha emitido varias opiniones consultivas sobre el tema de la ética judicial y las redes sociales. Véase Fia. Judicial Ethics Advisory Committee, Op. 2010-04 (2010), disponible en: http://www.jud6.org/ legalcommunity/legalpractice/opinions/jeacopinions/2010/ 2010-04.html (opinión en la que determinó que el asistente de un juez puede añadir como amigos en Facebook a abogados); Fia, Judicial Ethics Advisory Committee, Op. 2010-06 (2010), disponible en: http://www.jud6.org/legalcommunity/legalpractice/opinions/jeacopinions/ 2010/ 2010-06.html (en la que reiteró la Opinión 2009-20 respecto a que un juez no puede tener como amigo en Facebook a abogados que puedan comparecer ante él y añadió que tal norma aplica incluso si el juez hace una aclaración en su perfil sobre el hecho de que el concepto “amigo” en Facebook no tiene el significado tradicional de la palabra); Fia. Judicial Ethics Advisory Committee, Op. 2012-12 (2012), disponible en: http://www.jud6.org/legalcommunity/ legalpractice/opinions/jeacopinions/2012/ *7752012-12.html (en la que analizó los parámetros de la ética judicial en el contexto de la red social Linkedln y reiteró, en tal escenario, la norma de la Opinión 2009-20 sobre la prohibición de añadir como amigo a abogados); Fia. Judicial Ethics Advisory Committee, Op. 2013-14 (2013), disponible en: http://www.jud6.org/legalcommunity/ legalpractice/opinions/jeacopinions/ 2013/2013-14.html (en la que evaluó los paráme-tros de la ética judicial en el contexto de la red social Twitter).


 Disponible en: http://www.jud6.org/legalcommunity/legalpractice/opinions/ jeacopinions/ 2009/2009-20,html


 Nótese que las restricciones adicionales impuestas por el estado de Florida giran en tomo a asuntos inherentes de la interacción en las redes sociales, tales como la posibilidad de tener como “amigo” en Facebook a un abogado. Así, según las demás opiniones consultivas de otras jurisdicciones, a juicio del Comité Asesor de Ética Judicial de Florida, un juez puede usar las redes sociales siempre y cuando actúe conforme a las normas éticas aplicables.


 Disponible en: http://www.mass.gov/courts/case-legal-res/ethicsopinions/ judicial-ethics-opinions/qje-opin-2011-6.html


 Véase, por ejemplo, ABA Standing Committee on Ethics and Professional Responsibility, Formal Op. 462, págs, 1-2 (2013) (“Judges must assume that comments posted to an [electronic social media] site will not remain within the circle of the judge’s connections. [...] Messages, videos, or photographs posted to [electronic social media] may be disseminated to thousands of people without the consent or knowledge of the original poster. Such data have long, perhaps permanent, digital lives such that statements may be recovered, circulated or printed years after being sent”); N.Y. Jud. Eth. Adv. Op. 08-176 (2009) (“A judge should [...] recognize the public nature of anything he/she places on a social network page and tailor any postings accordingly”); Ethics Committee of the Ky. Jud. Formal Jud, Eth., supra, pág. 5 (“While social networking sites may have an aura of private, one-on-one conversation, they are much more public than offline conversations, and statements once made in that medium may never go away”); Cal. Judges Association Judicial Ethics Committee, Op, 66, pág. 11 (2010) (“By their very nature social networking *776sites are the antithesis of maintaining privacy. It is frightening how much someone can learn about another person from a few Internet searches. The judge’s site may be set with the most restrictive privacy settings, but his/her friends’ sites might not. Data imbedded in photos posted on the Internet may be accessible to others. Used in connection with cellular phones, some sites let other participants know a participant’s physical location at any given time”).


 Cabe señalar también que, tanto en el resto de América como en Europa, se ha planteado el problema ético que supone la participación de jueces en las redes sociales. La solución provista por los órganos rectores correspondientes no ha sido unívoca, pero sigue patrones similares a los antes descritos. En el contexto de la Comisión Iberoamericana de Ética Judicial, el 9 de diciembre de 2015 se adoptó un dictamen que pretende definir “algunos parámetros de aplicación general, para el uso ético de las redes sociales por parte de las personas que ejercen la judicatura y su personal de apoyo”. Comisión Iberoamericana de Ética Judicial, Uso de redes socia-les, en: http://www.ejrlb.net/documentouso_redessociales_ciej (última visita, 3 de septiembre de 2016). Véase, además, M. Claes y M. de Visser, Are You Networked Yet? On Dialogues in European Judicial Networks, disponible en: https:// www.utrechtlawreview.org/articles/abstract/10.18352/ulr.197/ (última visita, 3 de septiembre de 2016); Conseil Supérieur de la Magistrature (Francia), Decisión del Conseil de Discipline des Magistrate du Siege M. X., S213CE, de 30 de abril de 2014; Judiciary of England and Wales, Guide to Judicial Conduct, marzo de 2013, pág. 27, en: https://www.judiciary.gov.uk/wp-content/uploads/JCO/Documents/Guidance/ judicial_conduct_2013.pdf (última visita, 3 de septiembre de 2016); L.M. Bunge Campos, Jueces y redes sociales: perspectiva, desde la ética judicial, en: Consejo de Notables del Poder Judicial de Costa Rica, Ética Judicial, Cuaderno 7, Vol. 4, Núm. 2, octubre de 2015, pág. 6, disponible en: https://www.poder-judicial.go.cr/ eticayvalores/images/ ConsejoNotables/Cuadernos/cuaderno07.pdf (última visita, 3 de septiembre de 2016).


 Por otra parte, hay que destacar que varias decisiones de tribunales apela-tivos de jurisdicciones estatales de Estados Unidos discuten detalladamente las li-mitaciones a la participación en las redes sociales de los miembros de la Judicatura.
En In re Hon. Michelle Slaughter, 2015 WL 7738447 (2015) (caso no reportado), una comisión especial designada por el Tribunal Supremo de Texas evaluó la con-ducta de una jueza que publicó en la red social Facebook un comentario relacionado con un caso ante su consideración. Aunque finalmente determinó que la conducta de la jueza no fue antiética, la comisión especial expresó: “our analysis of the allegations of misconduct alleged against the Respondent should not change simply because the communication occurred online rather than offline. Our analysis, therefore, should focus on the substance of the comments rather than the vehicle by which they were disseminated”. (Cita omitida). íd.
Asimismo, en Carolina del Norte, un juez fue objeto de una reprimenda tras leer y publicar comentarios relacionados con un caso ante su consideración en la página de Facebook de la abogada de una de las partes, a quien éste tenía como “amiga” en dicha red social. N.C. Judicial Standards Commission Inquiry No. 08-234 (2009), disponible en: http://www.aoc.state.nc.us/www/public/coa/jsc/publicreprimands/ jsc08-234.pdf. La Comisión de Ética Judicial de Carolina del Norte concluyó que ese acto constituía una comunicación ex parte vedada por los cánones de ética judicial. Nótese que:
“[...] the fact that improper ex parte communications occurred, not the fact that the judge and attorney were Facebook friends or that the ex parte communications occurred in the virtual world, served as the basis for the sanction. The ex parte communication would have been just as improper had it occurred over the telephone or via face-to-face communication”. (Énfasis suplido y escolios omitidos). Craig Est-linbaum, supra, pág. 14.
Nuevamente, el análisis de los foros judiciales que han considerado controver-sias análogas a ésta han enfatizado en la conducta del miembro de la Judicatura, independientemente del medio en el cual la expresión se produjo.


 A manera de ejemplo, recordemos que los jueces municipales tiene la facul-tad, en el contexto del derecho civil, de ordenar estados provisionales de derecho, conceder órdenes de protección, autorizar peticiones de ingreso involuntario a insti-tuciones de salud mental y revisar multas administrativas. Por otro lado, con rela-ción al derecho penal, en las salas municipales se comienza el procedimiento penal con las determinaciones de causa probable para arresto o citación y la fijación de fianza. Por último, los jueces municipales, incluso, podrían servir de árbitros o me-diadores tras ser certificados debidamente por este Tribunal. Véase 4 LPRA sec. 25d.


 Una mayoría de este Tribunal aprovechó la presente coyuntura para “inten-tar” realizar un análisis ponderado de nuestra jurisprudencia en procedimientos disciplinarios contra jueces. Ello con tal de aplicar de manera uniforme el principio de proporcionalidad. Véase Pueblo v. Quiles Negrón et al., 193 DPR 609 (2015) (Ro-dríguez Rodríguez, J., Op. disidente). No obstante, estimo que en este caso dicho proceder supone un empleo acomodaticio del referido principio. Los hechos que sub-yacen la mayoría de las determinaciones de destitución reseñadas en la opinión mayoritaria, en sí mismos, ejemplifican una conducta patentemente reprochable, ello, incluso, si evaluamos dicha conducta fuera del contexto de la función judicial. Ahora bien, estimo que, aun guiados por el principio de proporcionalidad, no debe-mos permitir que hechos como los reseñados causen una impresión indebida que nuble nuestra tarea adjudicativa.
Recuérdese, además, que indicamos recientemente que “[l]a destitución de un juez tiene cabida en nuestro ordenamiento cuando este exhibe un patrón de conducta impropia e incompatible con su cargo, máxime cuando se incurre en el uso de lenguaje y expresiones impropias y soeces o conducta agresiva, beligerante y abusiva”. (Énfasis suplido). In re Quiñones Artau, 193 DPR 356, 386 (2015). ¿Ayer sí, ahora no? Véase, además, In re Martínez González, 151 DPR 519, 531 (1998); In re Nevárez Zavala, 123 DPR 511, 525 (1989), En este caso no nos encontramos ante uno o dos incidentes aislados. Todo lo contrario; es evidente el patrón de conducta que desplegó el juez Colón Colón por espacio de más de un año.
Aunque el principio de proporcionalidad debe servirnos como guía al atender procedimientos disciplinarios, como bien reconoce una mayoría de este Tribunal, su aplicación no “representa un obstáculo a nuestra autoridad disciplinaria [...] Véase Opinión mayoritaria, pág. 32. Por ello me reafirmo en la necesidad de que este Foro, junto con la Rama Judicial, continúe su encomienda de atender con rigor y firmeza aquella conducta antiética desplegada por los miembros de la Judicatura. Véase In re Quiñones Capacetti, 195 DPR 281 (2016) (Rodríguez Rodríguez, J., Op. disidente).